Citation Nr: 1110494	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA vocational rehabilitation and employment services under the provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran had active service from November 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Vocational Rehabilitation and Employment Division of the St. Louis, Missouri, Department of Veterans Affairs (VA), Regional Office (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran submitted a claim of entitlement to vocational rehabilitation and employment services under the provisions of Chapter 31, Title 38, United States Code (Chapter 31 benefits).  Pursuant to April 2009 counseling, it was determined that the Veteran did not have an employment handicap and, thus, entitlement to Chapter 31 benefits was denied.  At the time of the April 2009 counseling session, service connection was in effect for irritable bowel syndrome, rated as 30 percent disabling.

Contemporaneous to his May 2009 notice of disagreement, the Veteran submitted claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and chronic fatigue syndrome, to include as due to exposure to environmental hazards.  Based on a review of the Veteran's claims file, neither of these claims have been developed or adjudicated.  The ultimate determination with respect to these claims could have a significant impact on the Veteran's claim of entitlement to Chapter 31 benefits.  Consequently, the Veteran's claim of entitlement Chapter 31 benefits is inextricably intertwined with the Veteran's claims of entitlement to service connection for PTSD and chronic fatigue syndrome, to include as due to exposure to environmental hazards.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's claim of entitlement to Chapter 31 benefits is required so that it may be contemporaneously adjudicated with his claims of entitlement to service connection for PTSD and chronic fatigue syndrome, to include as due to exposure to environmental hazards.

Accordingly, the case is remanded for the following action:

1.  The RO must develop and adjudicate the Veteran's claims of entitlement to service connection for PTSD and chronic fatigue syndrome, to include as due to exposure to environmental hazards.

2.  If either or both of the Veteran's service connection claims are granted, the RO must then develop and re-adjudicate the Veteran's claim of entitlement to Chapter 31 benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  If the Veteran's claims of entitlement to service connection for PTSD and chronic fatigue syndrome, to include as due to exposure to environmental hazards, are denied, the RO must still re-adjudicate the Veteran's claim of entitlement to Chapter 31 benefits, to including consideration of any evidence submitted since the June 2009 statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

